DETAILED ACTION
Applicant’s amendments and remarks, filed June 17, 2021, are fully acknowledged by the Examiner. Currently, claims 1-4, 6-9 and 11-12 are pending with claims 5, 10 and 13-32 cancelled, claims 8 and 9 withdrawn, and claim 1 amended. The following is a complete response to the June 17, 2021 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 1) each of the plurality of the electrically insulated segments being disposed between the first and second electrode of each electrode pair as presently required in independent claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims1-4, 6, 7, 11 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
each electrode pair was not adequately described in the disclosure.
Specifically, looking to figures 27-30 depicting concave electrode arrangements, figure 28 specifically depicts the concave electrodes at 66 and an insulated segment at 74 placed between the two electrodes forming an electrode pair. Paragraph [00122] of the filed Specification recites that there is “an electrically insulated segment 74 between each pair of adjacent electrodes 66”. The Examiner has failed to find, however, that the disclosure contemplated for the inclusion of more than one insulated segment between the first and second electrode of an electrode pair as is contemplated by the language of the claim. In other words, the claim presently requires two or more insulated segments between the electrodes of each electrode pair (“each electrically insulated segment being disposed between the first electrode and the second electrode of each electrode pair”) in contrast to the single insulated segment between the electrodes of a pair contemplated in the instant disclosure.
As such, it is for at least the reasoning set forth above that the Examiner believes that claim 1 fails to comply with the written description requirement given that the above noted subject matter not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 7, 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim presently recites “extending substantially towards a center of the carrier element” therein. The term "substantially" in the claim is a relative term which renders the claim indefinite.  The term "substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The Examiner notes that at no time does the Specification provide for verbatim disclosure of the limitation of “substantially towards” to reasonably apprise one of ordinary skill in the art as to how near/far from the center of the carrier element the concave portions would need to extend so as to qualify as “substantially towards”. As such, the Examiner is of the position that the scope of claim 1 is indefinite due to the recitation of “substantially towards” therein. Claims 2-4, 6-7 and 11-12 are rejected due to their dependency on claim 1. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Avitall (US 5,454,370) in view of Townley et al. (US Pat. Pub. 2016/0331459 A1), Laske et al. (US 2014/0052118 A1, hereinafter Laske) and He (US Pat. Pub. 2003/0028185 A1). 
Regarding claim 1, Avitall teaches a system for the delivery of ablation energy (Fig. 1, 7), the system comprising: a medical device configured to ablate and map tissue (abstract), the medical device including: an elongate body defining a longitudinal axis (catheter body; see Fig. 2); a treatment element having a carrier element, the carrier element having a plurality of electrodes (main loop 10 carries a plurality of electrodes 16), the carrier element being transitionable between a substantially linear configuration and an expanded configuration (main loop 10 is transitionable between linear configuration in Fig. 2 and expanded configuration in Fig. 1; Col 3 ln 29-56), the plurality of electrodes being arranged in a plurality of pairs of a first 16 are arranged in pairs with 0.5-1 mm spacing, and pairs separated by a distance up to 8 mm; Fig. 1, Col 3 ln 29-56);  a plurality of electrically insulated segments, each electrically insulated segment being disposed between the first electrode and the second electrode of each electrode pair and having a length less than the first electrode and the second electrode (in view the rejection of claim 1 under 35 U.S.C. 112(a) above and in the interest of compact prosecution, the Examiner is of the position that each electrode pair formed by two respective electrodes 16 have an insulated segment respectively between the electrodes of each pair as depicted by the gap between the electrodes; col. 3; 42-44 provides that the electrodes have lengths of 1 mm to 3 mm with the insulative gap having a length of .5 mm to 1 mm thereby providing for ranges of lengths with the electrodes being greater than that of the length of the insulative segment); a mapping signal recording system (a recording system is connected through output 80 for mapping; Col 4 ln 38-52); and an energy generator in communication with the treatment element (RF generator is connected through input 82), the energy generator being configured to, when the energy generator is transmitting energy: electrically connect each of the plurality of electrodes to the energy generator (electrodes are connected to RF energy source in any arrangement desired via switch system 84; Col 4 ln 53-62); transmit ablation energy to the plurality of electrodes such that adjacent electrode pairs deliver bipolar energy (a multiple-electrode ablating arrangement can be characterized as bipolar; Col 4 ln 53-62); and when the energy generator is not transmitting energy, the energy generator being configured to: electrically disconnect the first electrode and the second electrode of each of the plurality of electrode pairs from each other (electrodes are connected together for 78); and record intracardiac electrogram signals from each of the plurality of electrodes with the mapping signal recording system (electrodes are used for mapping cardiac electrical activity; Col 1 ln 8-17) while the first electrode and the second electrode of each of the plurality of electrode pairs is electrically disconnected from each other (switch 83 operates to switch between ablation and mapping modes such that the modes do not interfere with each other; Col 4 ln 39-62).
While Avitall does provide for connecting the electrodes in any ablating arrangement (Col 4 ln 53-62), Avitall does not specifically teach electrically connecting the first electrode and the second electrode of each of the plurality of electrode pairs to each other such that every other electrode pair has the same polarity. 
Townley discloses a similar device as that of Avitall where adjacent electrode pairs having a first spacing where the first and second electrode of each of the plurality of electrode pairs are electrically connected to each other such that every other electrode pair has the same polarity (see figure 5G and [0086] that provides that “electrodes 444 of one branch 446 can be activate to have negative polarities and electrodes 444 of another branch 446 can be activated to have positive polarities). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to provide the specific configuration of electrical connection of the various electrodes of the various electrode pairs of the device of Avitall via the energy generation in view of the teaching of Townley such that the first and second electrode of each of the plurality of electrode pairs are electrically connected to each other such that every other electrode pair has the same polarity. Townley provides in [0086] that 
Each of Avitall and Townley, while providing for expandable devices for treating within the body, fail to specifically teach that each of the plurality of electrodes in the expanded configuration are coplanar in a plane that is substantially orthogonal to the longitudinal axis of the elongate body. In the same field of endeavor, Laske teaches an elongate body defining a longitudinal axis (elongate body 18; Fig. 1, 7-8); a treatment element having a carrier element, the carrier element having a plurality of electrodes, the carrier element being transitionable between a substantially linear configuration and an expanded configuration (distal portion 20 has a plurality of mapping elements 24 and treatment elements 26, and may transition between a first and second position for delivery and treatment; [0008], [0035-0036]), each of the plurality of electrodes in the expanded configuration being coplanar in a plane that is substantially orthogonal to the longitudinal axis of the elongate body (mapping and treatment elements 24, 26 lie in a plane substantially orthogonal to the longitudinal axis 28 of the device; [0035-0036]).
Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the orientation of the carrier element as taught by Laske which places the electrodes 
While Avitall contemplates a plurality of arrangements for the electrodes utilized thereon, none of Avitall, Townley or Laske specifically provide that each electrode has a first end, a second end opposite the first end, and a first concave portion and a second concave portion opposite the first concave portion, the first and second concave portions being defined between the first end and the second end. He discloses a similar device having a plurality of electrodes along a device. He specifically provides for the use of electrodes that each have a first end, a second end, and first and second concave portions opposite one another and defined between the first end and the second (see figures 7A/B with the plurality of concave portions at 76a on each individual electrode 76 and with respective ones on a first and a second side of the electrode; see also figure 9 with a first concave portion on a first side of the electrode 36 and a second concave portion at a second side of the electrode 36 given that the displayed concave portions extend circumferentially about the body of the catheter and the electrode). He with respect to the concave portions above, further provide that each are extending substantially towards a center of the carrier element (see figures 7A/B with the concaves portions extending substantially toward the center of the element via the depression inward toward the center of the element; see also the similar inward extension in figure 9 ). 

Regarding claim 2, Avitall is deficient in specifically teaching that the ablation energy is pulsed electric field ablation energy. Townley discloses a number of forms of ablation energy that provide for ablative treatment of target tissue including pulsed electrical energy (See [0045]). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have substituted the use of RF ablation energy in Avitall with pulsed electric field ablation energy per Townley. Townley readily establishes that either form of energy functions equally as well as one another to provide for ablative therapeutic treatment at a target site when applied by electrodes of the device. 
Regarding claim 3, in view of the combination in the rejection of claim 1 above, Avitall further teaches wherein the first distance is between approximately 1.0 mm and approximately 2.0 mm (electrodes are spaced approximately 0.5-2 mm; Col 2 ln 60-65).  
Regarding claim 4, in view of the combination in the rejection of claim 1 above, Avitall further teaches wherein the second distance is between approximately 2.0 mm and 6.0 mm (electrode pairs are spaced up to approximately 8 mm apart; Col 3 ln 41-43. Therefore, it may be inferred that the pairs may be spaced at a distance greater than the maximum electrode-pair separation, or 2 mm, and less than 8 mm).  
Regarding claim 6, Avitall fails to provide for the inclusion of the navigation system and the functional limitations of operation of the system as in claim 6. Townley, however, further 
Regarding claim 7, Avitall fails to provide for the inclusion of a positioning and navigation system and the functional limitations of operation of the system as in claim 7. Townley, however, further discloses the use of its electrodes in conjunction with a navigation system, where the electrodes are selectively connected to the system and with respect to one another, connected to a mapping signal recording system, and functions to transmit cardiac electrical activity measurements, and functions to transmit position and navigation signal ([0091]-[0098] discussing the selective connection and transmission of energy to navigate to selected structure within the body to provide for navigation and mapping data). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized the navigation system of Townley and the structural/functional requirements to operate such via the electrodes to the system of Avitall. Townley provides that such navigation by the electrodes of the device provides the functionality to place the electrodes at a desired portion of tissue to be treated within the body.
10, Fig. 1. See also Laske Fig. 7). 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Avitall (US 5,454,370) in view of Townley et al. (US Pat. Pub. 2016/0331459 A1), Laske et al. (US 2014/0052118 A1, hereinafter Laske) and He (US Pat. Pub. 2003/0028185 A1) as applied to claim 1 above, and further in view of Sherman et al. (US 2014/0288546 A1, hereinafter Sherman).
Regarding claim 12, the present combination teaches the system of claim 1, but is silent on teaches an electrode distribution system, the electrode distribution system being configured to monitor a total amount of energy delivered by each of the plurality of electrodes.
In the same field of endeavor, Sherman teaches an electrode distribution system, the electrode distribution system being configured to monitor a total amount of energy delivered by each of the plurality of electrodes (RF generator is under microprocessor control, which adjusts the power delivered by the generator to electrodes, including total power; [0062], [0163]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included an electrode distribution system into the present combination as taught by Sherman, in order to monitor and improve control over the power provided to the electrodes and produce a desired result.  
Response to Arguments
Applicant's arguments filed June 17, 2021 have been fully considered but they are not persuasive. 

First, as a preliminary note, the Examiner has rejected claim 1 under 35 U.S.C. 112(a) for failing to comply with the written description requirement with respect to the added claim language regarding the “a plurality of insulated segments”. With respect to the rejection under 35 U.S.C. 103, the Examiner has taken the position in the updated rejection of claim 1 above that Avitall does indeed provide for these added requirements in teaching “that each electrode pair formed by two respective electrodes 16 have an insulated segment respectively between the electrodes of each pair as depicted by the gap between the electrodes; col. 3; 42-44 provides that the electrodes have lengths of 1 mm to 3 mm with the insulative gap having a length of .5 mm to 1 mm thereby providing for ranges of lengths with the electrodes being greater than that of the length of the insulative segment”. In other words, the disclosed gap between the pair of electrodes of 16 in Avitall is being taken by the Examiner as forming an insulated segment that is disposed between the first and second electrode of each electrode pair as claimed. 
While Applicant has argued that this separation of the electrodes 16 as the provided by the main loop form 10, the Examiner believes that Applicant’s attempt to define the one or more “electrically insulated segments” as structure in addition to the main loop 10 is narrower that what is required by the broadest reasonable interpretation of the claim language in light of the instant disclosure. For example, paragraph [00122] of the filed Specification sets forth the 74 to the carrier element 36 or body 22 so as to limit the interpretation to the segment being separate structure from either the element or body as alleged by Applicant in the Remarks. The Examiner has further reviewed the Specification for other relevant disclosure and paragraph [00129] describes insulated segments with respect to the embodiment of figures 35-40. Therein, the disclosure describes “at least one insulated, protuberant segment” with “segments 84 [being formed] of the elongate body 22 or carrier element 36 that are insulated”. 
As such, the Examiner cannot find that an “insulated segment” should be interpreted as alleged by Applicant in the Remarks so as to preclude the interpretation of the portion of the element 10 located between each of the pair of electrodes at 16 as being the claimed insulated segment when Applicant’s own disclosure is either silent (disclosure in [00122]) or supports the carrier element to form the segment(s) (paragraph [00129]). It is, therefore, in view of at least the reasoning set forth above that the Examiner is of the position that Avitall does indeed provide for the claimed “a plurality of insulated segments” set forth in claim 1. 
Applicant further argues on pages 9-10 with respect to the He reference and that “the cavities 74A of He’s ring electrodes 76 and the cavities of He’s ring electrodes 36 do not extend substantially towards the center of He’s tip electrode 74 of He’s catheter shaft 12.” Applicant concludes that He’s cavities “cannot be characterized as the claimed ‘first concave portion’ and ‘second concave portion’ which each extend ‘substantially towards a center of the carrier element’” as presently set forth in claim 1. This is not persuasive. 
First, as a preliminary note, the Examiner has rejected claim 1 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which 72 but fail to define how near/far the concave portion necessarily needs to be to, for example, the axis 76 as in figure 30 to qualify as “substantially towards”. 
As such, it is for at least the reasoning above that the Examiner maintains that the pending rejections under 35 U.S.C. 103 remain tenable.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534.  The examiner can normally be reached on Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Ronald Hupczey, Jr./            Primary Examiner, Art Unit 3794